Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed April 23, 2021 is acknowledged.  Claims 19-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.



The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The Abstract stating “In various embodiments, the present disclosure provides” and “In one embodiment” includes phrases which can be implied.  Amendment to the Abstract to remove such implied phrases is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,750,666 to Zhang et al. (“Zhang”) in view of US 8,625,014 to Yoo et al.
With respect to claim 1, Zhang discloses in Fig. 3 a low-voltage (e.g., compared to arbitrary higher voltage used at an arbitrary circuit elsewhere) differential signaling (LVDS) receiver, comprising: 

a second level shifter (e.g., PM4 and NM4) coupled to a gate of the fourth NMOS transistor.  Zhang fails to disclose that a differential amplifier (e.g., 315) includes the claimed details.  However, US 8,625,014 to Yoo et al. (“Yoo”) discloses in Fig. 3 that a differential amplifier may include an input differential pair of transistors (e.g., 11 and 13) configured to receive a differential input signal, the input differential pair including: 
a first NMOS transistor (e.g., 11) configured to receive a first input signal (e.g., Vin+) of the differential input signal; and 
a second NMOS transistor (e.g., 13) configured to receive a second input signal (e.g., Vin-) of the differential input signal: 
a third NMOS transistor (e.g., 40) having a source terminal coupled to a source terminal of the first NMOS transistor (e.g., 11), the third NMOS transistor (e.g., 40) having a drain terminal coupled to a drain terminal of the first NMOS transistor (e.g., 11);
a fourth NMOS transistor (e.g., 44) having a source terminal coupled to a source terminal of the second NMOS transistor (e.g., 13), the fourth NMOS transistor having a drain terminal coupled to a drain terminal of the second NMOS transistor.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the differential amplifier in Fig. 3 of Yoo for the differential amplifier (e.g., 315) in Fig. 3 of Zhang because the differential amplifier in Fig. 3 of Zhang requires a specific implementation in fabrication and the differential amplifier in Fig. 3 of Yoo provides such a specific implementation.
With respect to claim 2, the first level shifter (e.g., PM3 and NM3) in Fig. 3 of Zhang comprises a first PMOS transistor (e.g., PM3), and the second level shifter (e.g., PM4 and NM4) comprises a second PMOS transistor (e.g., PM4).  
With respect to claim 3, a first current source (e.g., 14 in Fig. 3 of Yoo) is coupled between a first supply voltage (e.g., VSS) and the source terminals of the first and second NMOS transistors (e.g., 11 and 13).  
With respect to claim 4, Yoo fails to disclose that the first current source (e.g., 14 in Fig. 3) comprises an NMOS transistor receiving a bias voltage.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an NMOS transistor receiving a bias voltage may be used as a current source; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the current source 14 in Fig. 3 of Yoo using the notoriously well-known current source formed of an NMOS transistor receiving a bias voltage because the current source 14 in Fig. 3 of Yoo needs a specific implementation in fabrication and the notoriously well-known current source formed of an NMOS transistor receiving a bias voltage provides such a specific implementation.
With respect to claims 5-6, Yoo fails to disclose that a constant current source receiving a bias voltage is coupled to each of PM3 and PM4.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a constant current source formed of a PMOS transistor receiving a bias voltage may be attached to a PMOS transistor of an inverter to control a current; an official notice of the foregoing fact is hereby taken.  For example, 
With respect to claim 10, in use, the first and second NMOS transistors (e.g., 11 and 13 in Fig. 3 of Yoo) are turned on and the first and second level shifters (e.g., 40 and 44) are turned off in response to the differential input signal being in a first range input voltages, and the first and second NMOS transistors are turned off and the first and second level shifters are turned on in response to the differential input signal being in a second range of input voltages that is different from the first range (e.g., similar to the operation of Applicant’s circuit as mentioned in the first paragraph of p. 8 of the specification, 11 and 13 in Fig. 3 of Yoo are in use and 44 and 40 are off when Vin+ and Vin- are high and 11 and 13 are off and 44 and 40 are in use when Vin+ and Vin- are low).  Since the structure of transistors 11, 13, 44, and 40 are the same as the claimed structure, unless applicant can point out evidence to the contrary, they are presumed to have the same turn on and turn off properties as the corresponding claimed transistors.
With respect to claim 11, the input voltages of the first range (Vin+ and Vin- in Fig. 3 of Yoo are high) are greater than the input voltages of the second range (Vin+ and Vin- are low).  
With respect to claim 12, the above discussion for claim 1 similarly applies.  Further a processing circuitry (e.g., in Fig. 3 of Zhang, inherent circuitry generating DATA and INV receiving DATA) is disclosed in Fig. 3 of Zhang.
With respect to claims 13-17, the above discussion for dependent claims of claim 1 similarly applies.  With respect to claim 17, it would be obvious to implement for the above-discussed, respective current sources formed of MOSFETs receiving bias voltages the notoriously well-known method of using a bias generation circuitry to provide bias voltages.  
With respect to claim 18, while Zhang discloses that the Fig. 3 differential type terminal circuit is used in stub series terminated logic (SSTL) (Col. 3 ll. 51-53), Zhang fails to specifically mention that the Fig. 3 circuit used in SSTL are used in a computer.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that SSTL may be used to drive DDR SDRAM modules used in computer memory; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Fig. 3 circuitry of Zhang modified as discussed above in a DDR SDRAM memory of a computer because it is notoriously well known that the SSTL implementation of the Fig. 3 circuit of Zhang may be used in a DDR SDRAM memory of a computer and such an implementation adds more use for the Fig. 3 circuit of Zhang.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842